DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/16/2022 has been entered. Claims 1-3, 5, 7-11, 13, 15-17, 19, and 20 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1,9 and 17 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Objections
Claim 1 objected to because of the following informalities: 
The word “signa ” in “acquire phase information of the received signal based on the I signa and the Q signal” is mis-spelled.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "wireless communication module" in claims 1, 7, 8, 9, 17 and 20 
“phase matching module” in claims 1, 9, 17, 18, 19 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-11, 13, 15-17, 19, and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the transmitted signal" in "acquire a first distance to the external object based on a transmission time point of the transmitted signal and a reception time point of the received signal,".  There is insufficient antecedent basis for this limitation in the claim. The “transmitted signal” should recite “the transmitted wireless communication signal” to have a clear antecedent. Claims 2, 5, 7, 10, 13, 15, 17, 19 and 20 also lack clear antecedents for “the transmitted signal.”. Applicant is requested to review all the claims to ensure “the transmitted signal” and “the wireless communication signal” and “the transmitted wireless communication signal” all have clear antecedents as they are all referring to the same signal. 
Claims 7 and 15 recite the limitation "the second transmitted wireless communication signal (ϴT)" in "and acquire the plurality of second distances using the preset phase of the second wireless communication signal (ϴT).".  There is insufficient antecedent basis for this limitation in the claim. The variable (ϴT) has been previously defined as the phase of the transmitted signal and now is being defined as the preset phase of the second wireless communication signal. Each variable needs to be clearly defined and have clear antecedents. 
Claim 8 recites the limitation "the signal" in "wherein the signal includes a physical lay layer protocol data unit (PPDU) of the 802.1 lad standard or the 802.1 lay standard,".  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are also rejected under 35 U.S.C. 112(b) due to being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (US 20200034583 A1) in view of MEINHERZ (US 20180059245 A1).

Regarding claim 1, Nikitin discloses [Note: what Nikitin fails to disclose is strike-through]
An electronic device (Fig. 3A, RFID apparatus 300) comprising: 
a wireless communication module (Fig. 1, RFID system 100); 
a phase matching module (Paragraph 0151, “In some embodiments, the signal comparator (embodied in a phase detector) may be configured to determine a phase difference between the two representative signals. The phase detector may correspond to a mixer that receives the two representative signals and produces a quasi-static signal proportional to a quasi-static phase difference between the first and second representative signals…The term “Quasi-static” may correspond to varying on a time scale substantially similar to a variation in phase.” where the “phase detector” performs the functions of “a phase matching module”); 
at least one processor operatively connected to the phase matching module and the wireless communication module (Fig. 1, Main Signal Processor 112 coupled to the wireless communication module and the “phase detector”); and 
at least one memory operatively connected to the at least one processor (Fig. 1, memory 118), 
wherein the at least one memory stores instructions that, when executed, cause the at least one processor (Paragraph 0038, “For the purposes of this description, a general reference to “memory” refers to memory accessible by the processors including internal memory or removable memory plugged into the device and memory within the processors themselves. For instance, memory may be any non-transitory computer readable medium having computer readable instructions (e.g., computer program instructions) stored thereof that are executable by a processor.”) to: 
control the wireless communication module to transmit a wireless communication signal to an external object (Paragraph 0057, “The RFID reader 104 may be configured to transmit a first RF interrogation signal to an RFID tag, such as the first RFID tag 108A of the plurality of RFID tags 108, through the first RF transmitter 104A and the first antenna 104C.”), 
control the wireless communication module to receive a signal returned based on the transmitted wireless communication signal being reflected from the external object (Paragraph 0058, “The first RF interrogation signal generated at the first RF transmitter 104A of the RFID reader 104 may be externally transmitted to the plurality of RFID tags 108 in form of electromagnetic waves, via the first antenna 104C. Also, the RFID reader 104 may receive the first backscattered signal from the first RFID tag 108A, via the first antenna 104C and the first RF receiver 104B. The RFID reader 104 may be further configured to read and/or modify memory units of the plurality of RFID tags 108 containing encoded messages.”, where a “backscattered signal” is tantamount to a reflection signal.), 
acquire a first distance to the external object (Fig. 8A, step 808 B)
separate an I (in-phase) signal and a Q (quadrature-phase) signal from the received signal (Paragraph 0132, “With reference to FIG. 8C, at operation 820, the RFID reader 104 may include means, such as the first RF receiver 104B, for demodulating the first backscattered signal into an I (in-phase) component and Q (quadrature) component. In various embodiments, the values for I and Q may be noisy. Thus, the RFID reader 104 may use multiple adjacent I and Q values in the first backscattered signal, for example, by taking the root mean square (RMS) value of several adjacent I samples as the I value, and the RMS value of several adjacent Q samples as the Q value.”), 
acquire phase information of the received signal based on the I signa and the Q signal (Fig. 8C, step 822), 
acquire a plurality of second distances to the external object based on phase information of the transmitted signal (Fig. 8B, step 808A) and the phase information of the received signal (Fig. 8B, step 808 A where the separation of the I and Q signal components when performed at “B”), and determine a second distance closest to the first distance among the plurality of second distances as a distance to the external object (Paragraph 0116, “The graphical representation 600F of the returned first and second phase angles indicate that when the measured second phase is 90 degrees, then the second distance, i.e. the approximate distance of the RFID tag, such as the first RFID tag 108A, is 2.85 meters. Further, when the first phase angle is measured at −120 degrees, then the plurality of first distances, i.e. the candidate distances, of the RFID tag, such as the first RFID tag 108A, are 2.57 meters, 2.73 meters, and 2.89 meters. Out of the plurality of first distances, the main control unit 110 may select a first distance (i.e. 2.89 meters) which is closest to the approximated distance (i.e. 2.85 meters). Hence, the position of the first RFID tag 108A becomes determined without ambiguity, and the location of each tag can be uniquely and precisely determined based on an approximation by the returned second phase angle and refined by the returned first phase angle.”). 

MEINHERZ discloses, 
acquire a first distance to the external object based on a transmission time point of the transmitted signal and a reception time point of the received signal (Fig. 7, 608, “Pulsed TOF Measurement Component”; Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device.”), 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Nikitin with MEINHERZ to incorporate the features of: 
acquire a first distance to the external object based on a transmission time point of the transmitted signal and a reception time point of the received signal,  
Both Nikitin and MEINHERZ are considered analogous arts as they both disclose the use wireless transmission signals to obtain object characteristics such as distances to the object from the sensor based on the reflection (i.e. backscatter) of the transmit signals. Nikitin is similar to the instant application as it discloses the determination of a plurality of distances and then determining an accurate distance from the plurality of distance by comparing the plurality of distances to an estimated distance. Furthermore, Nikitin discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. Nikitin discloses in paragraph 0142, “In some embodiments, the RFID reader 104 may include means, such as the first signal processor 104D, for determining each of the first plurality of distances by measuring the first phase angles at different frequencies. In various embodiments, the determination maybe based on ranging technique, such as frequency modulated continuous wave (FMCW) radar, or similar harmonic radar.” A “ranging technique” in a FMCW radar would inherently involve the determination of a distance using the time of flight of the transmitted signal and the delay in the received signal. However, Nikitin fails to specifically disclose that the obtaining of the “first distance” is based on TOF measurements. This feature is disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of Nikitin. Nikitin already discloses two different processes to determine the distance to the object and comparing the distances determined from these two different processes (where one process determines a plurality of distances and the other process determines one estimated distance). It would be obvious for one of the processes to use TOF measurements. The incorporation of such features would allow for the comparison of two different distance values to determine a more accurate and adjusted (calibrated) distance measurement between the object and the sensor. Furthermore, the incorporation would allow for “the first distance” to be compared to a plurality of second distances to determine the closest distance from the plurality of second distances. Such features are necessary in facial and gesture recognition technologies as precise resolution in the distance is important in accurate data collection. 
	
Regarding claim 2, the combination of Nikitin and MEINHERZ discloses [Note: what the combination Nikitin fails to specifically discloses is strike-though]
The electronic device of claim 1, 




MEINHERZ discloses, 
wherein the instructions cause the at least one processor (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) to: 
calculate correlation values between a delayed signal and the received signal by chip duration units from the transmission time point of the transmitted signal (Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device. These two sets of data are provided to distance determination component 610, which can modify the distance value produced by the phase measurement data 702 based on the pulsed TOF measurement data 704 produced by the pulsed TOF measurement component 608 to yield adjusted distance data 706 representing a corrected distance value for the one or more pixels.”, where 610 performs the correlation between the delayed and received pulse signals), 
acquire a delay time based on a time point having a peak value among the correlation values (Paragraph 0079, “Within the same measurement cycle, illumination component 604 also emits a light pulse to the scene. Objects and surfaces within the scene reflect the pulse back to the sensor device 602, which receives the reflected pulse at receiving lens element 808. Pulsed TOF measurement component 608 generates pulsed TOF measurement data 704 based on a measured time duration between emission of the light pulse and receipt of the reflected pulse at the receiving lens element 808 for each pixel. The TOF measurement data comprises time-of-flight distance information for respective pixels based on these time durations.”; IMPLICIT: when determining the “delay time” for the received signals, the peak values are implicitly used as the peaks indicate the presence of an object), and 
acquire the first distance based on the delay time (Fig. 7, 608, “Pulsed TOF Measurement Component”; Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Nikitin with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to: 
calculate correlation values between a delayed signal and the received signal by chip duration units from the transmission time point of the transmitted signal, 
acquire a delay time based on a time point having a peak value among the correlation values, and 
acquire the first distance based on the delay time.

Both Nikitin and MEINHERZ are considered analogous arts as they both disclose the use wireless transmission signals to obtain object characteristics such as distances to the object from the sensor based on the reflection (i.e. backscatter) of the transmit signals. Nikitin is similar to the instant application as it discloses the determination of a plurality of distances and then determining an accurate distance from the plurality of distance by comparing the plurality of distances to an estimated distance. Furthermore, Nikitin discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, Nikitin fails to specifically disclose the use of a delay time between the transmission and reception of the transmit signals to determine the distance between the object and the sensor. Nikitin fails to specifically disclose the features mentioned above in claim 2. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of Nikitin. The incorporation of such features would allow for the determination of two different distance values for an object and the comparison of two different distance values to determine a more accurate and adjusted (calibrated) distance measurement between the object and the sensor. Such features are necessary in facial and gesture recognition as precise resolution in the distance is important in accurate data collection. 

Regarding claim 3, the combination of Nikitin and MEINHERZ discloses [Note: what the combination Nikitin fails to specifically discloses is strike-though]
The electronic device of claim 2, 

MEINHERZ discloses, 
wherein the instructions cause the at least one processor to (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) acquire the delay time by applying an interpolation method based on the correlation values equal to or greater than a preset threshold existing at two or more time points (Paragraph 0062, “In some embodiments, the distance determination component 212 can continuously adjust [i.e. indicative of the process of interpolation] the TOF distance data using the focal length data 414 as new TOF distance data 412 is received by the TOF sensor device 202…This recalibration may comprise, for example, adjusting a portion of the TOF distance determination algorithms (e.g., a scale factor) used by the TOF distance determination component 206 to derive TOF distance data 412 to bring the values in line with the focal length data 414. In some embodiments, the calibration may be performed in response to certain detected events; e.g., in response to detection of a new object entering the viewing space, in response to a detection of an object within the viewing space having a brightness or darkness that exceeds a defined threshold, in response to a determination that a temperature or other environmental condition has moved outside a defined range of tolerance, etc.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Nikitin with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to acquire the delay time by applying an interpolation method based on the correlation values equal to or greater than a preset threshold existing at two or more time points.

Both Nikitin and MEINHERZ are considered analogous arts as they both disclose the use wireless transmission signals to obtain object characteristics such as distances to the object from the sensor based on the reflection (i.e. backscatter) of the transmit signals. Nikitin is similar to the instant application as it discloses the determination of a plurality of distances and then determining an accurate distance from the plurality of distance by comparing the plurality of distances to an estimated distance. Furthermore, Nikitin discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, Nikitin fails to specifically disclose the use of a delay time between the transmission and reception of the transmit signals to determine the distance between the object and the sensor and fails to disclose the continuous adjustment of the distance data obtained using delay times (i.e. process of interpolation) based on the correlation values equal to or greater than a preset threshold existing at two or more time points.  Nikitin fails to specifically disclose the features mentioned above in claim 3. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of Nikitin. The incorporation of such features would allow for the adjusting of distance data obtained by the sensor based on other factors affecting the environment (i.e. changes in thresholds). Such features are necessary in accurate data collection for a dynamic environment. 

Regarding claim 5, the combination of Nikitin and MEINHERZ discloses [Note: what Nikitin fails to disclose is strike-through]
The electronic device of claim 1,                         
                            
                                
                                    
                                        
                                            ϴ
                                            R
                                             
                                            –
                                             
                                            ϴ
                                            T
                                             
                                            –
                                             
                                            π
                                             
                                            +
                                             
                                            2
                                            n
                                            π
                                        
                                    
                                     
                                    λ
                                
                                
                                    4
                                    π
                                
                            
                        
                                            
                            n
                        
                    

MEINHERZ discloses, 
wherein the instructions cause the at least one processor (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) to  acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR) (Paragraph 0075, “Accordingly, phase measurement component 606 can generate phase measurement data 702 for one or more pixels based on a determined phase difference between an emitted light beam [i.e. ϴT] and a reflected light beam [i.e. ϴR] received at the sensor device.”), and wavelengths of the transmitted signal and the received signal (λ), and using equation                         
                            
                                
                                    
                                        
                                            ϴ
                                            R
                                             
                                            –
                                             
                                            ϴ
                                            T
                                             
                                            –
                                             
                                            π
                                             
                                            +
                                             
                                            2
                                            n
                                            π
                                        
                                    
                                     
                                    λ
                                
                                
                                    4
                                    π
                                
                            
                        
                     (in which n is an integer) (Implied in Paragraph 0076 for phase unwrapping; Paragraph 0076, “For example, the distance determination component 610 may determine that the raw phase difference between the emitted and received light beams is 180 degrees. If the emitted light beam has a wavelength of 15 meters, this yields a raw distance value of one quarter of the wavelength, or 3.75 meters. However, it is not known based on the phase measurement data alone whether the phase of the returned light beam had shifted by an additional 360 degrees (representing an additional total round-trip distance equivalent of one wavelength, or 15 meters) or a multiple of 360 degrees in addition to the measured 180 degree offset, since such an additional 360 degree shift would not be detectable by merely examining the phase difference between the emitted and returned beams. Consequently, the actual distance of the measured object may be 3.75 meters, 11.25 meters (3.75+7.5), or 18.75 meters (3.75+7.5+7.5)”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Nikitin with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR), and wavelengths of the transmitted signal and the received signal (λ), and using equation ((ϴR – ϴT – π + 2nπ)  λ)/4π (in which n is an integer). 

Both Nikitin and MEINHERZ are considered analogous arts as they both disclose the use wireless transmission signals to obtain object characteristics such as distances to the object from the sensor based on the reflection (i.e. backscatter) of the transmit signals. Both references also discuss the process of phase unwrapping. Nikitin is similar to the instant application as it discloses the determination of a plurality of distances and then determining an accurate distance from the plurality of distance by comparing the plurality of distances to an estimated distance. Furthermore, Nikitin discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, Nikitin fails to specifically disclose: wherein the instructions cause the at least one processor to acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR), and wavelengths of the transmitted signal and the received signal (λ), and using equation ((ϴR – ϴT – π + 2nπ)  λ)/4π (in which n is an integer). These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of Nikitin. Nikitin also discloses the concept of phase unwrapping in its disclosure. The incorporation of using the formula mentioned in known in the art to determine distance values using phase difference between the phases of the transmitted and received signals. Additionally, phase unwrapping is accounted for in the formula to reconstruct a signal’s original phase.  The incorporation of such features would allow for the system to compare the distances obtained by the formula with the distance obtained by the TOF method to see which distances match closest. Such a feature would then allow for the calibration of the system by determining a more accurate distance measurement. Such features are necessary in facial and gesture recognition as precise resolution in the distance is important in accurate data collection.

Regarding claims 9 and 17, the same cited section and rationale as claim 1 is applied.  

Regarding claim 10, the same cited section and rationale as claim 2 is applied.  

Regarding claim 11, the same cited section and rationale as claim 3 is applied.  

Regarding claims 13 and 19, the same cited section and rationale as claim 5 is applied.  

Regarding claims 15 and 20, the same cited section and rationale as claim 7 is applied.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (US 20200034583 A1) in view of MEINHERZ (US 20180059245 A1) further in view of Cohen (US 20180180713 A1). 

Regarding claim 7, the combination of Nikitin and MEINHERZ discloses [Note: what Nikitin and MEINHERZ fails to clearly disclose is strike-through]
The electronic device of claim 5, 





wherein the instructions (Fig. 15, Instructions 1524) cause the at least one processor (Fig. 15, Processor 1502) to: 
preset the phase of the transmitted signal (ϴT) (Paragraph 0028, “Each transmit signal path is adjusted by the phase shifters 445 and passed through RF power amplifiers 435.”, where since each transmit signal passes through the phase shifters, a phase is “preset”), 
control the wireless communication module to transmit a wireless communication signal having the preset phase (Paragraph 0089, “wherein the processing circuitry configures the modem to generate the scanning signals when configured for the radar operations and wherein the modem is configured to generate wireless communication signals when configured for wireless communication operation.”, where the phase is “preset” as the scanning signals pass through the phase shifters), and 
acquire the plurality of second distances using the preset phase of the transmitted signal (ϴT) (Paragraph 0056, “The IFFT also provides information about multiple objects that are located in the same direction allows distinguishing between them as described in FIG. 13. From Gain and phase information it is possible to extract distance, velocity, vibration, dielectric constant of different materials.”, where the detection of multiple objects indicates the acquiring of a plurality of “second distances” using the same phase shifter configuration for each signal (i.e. preset phase)).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Nikitin and MEINHERZ with Cohen to incorporate the features as disclosed by Cohen above. All three arts are considered analogous arts as they all disclose the use of wireless transmission signals to obtain distances of an object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. Cohen further discloses the features disclosed above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by Cohen into the combination of Nikitin and MEINHERZ. It is important to note that under the broadest reasonable interpretation of the claim, “preset” simply implies that a system is configured to transmit signals with a specified phase value. The incorporation of such features would allow for the adjusting of transmission signals by the sensor to allow for the determination of the plurality of distances based on a pre-set phase value; thus, such features would allow for more accurate data collection, correction and analysis. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin (US 20200034583 A1) in view of MEINHERZ (US 20180059245 A1) further in view of LOMAYEV (WO 2018080608 A1). 

Regarding claim 8, the combination of Nikitin and MEINHERZ discloses  
The electronic device of claim 1. Nikitin further discloses [Note: what the combination of COHEN and MEINHERZ fails to disclose is strike-through] , 
wherein the wireless communication module is operated according to a wireless communication scheme of 802.1lad or 802.1lay (Paragraph 0079, “In various embodiments, wireless communication interface of the communication module 120 may be configured to support, for example, but not limited to, various protocols, such as IEEE 802.11/802.15/802.16 protocol family, at least one protocol of the HSPA/GSM/GPRS/EDGE protocol family, TDMA protocol, UMTS protocol, LTE protocol, and/or at least one protocol of the CDMA/1×EV-DO protocol family.”), 



LOMAYEV discloses, 
wherein the signal includes a physical lay protocol data unit (PPDU) of the 802.1lad or the 802.1lay (Paragraph 00113, “In some demonstrative embodiments, a PPDU, e.g., an EMDG PPDU, may include at least one non-EDMG fields, e.g., a legacy field, which may be identified, decodable, and/or processed by one or more devices ("non-EDMG devices", or "legacy devices"), which may not support one or more features and/or mechanisms ("non-legacy" mechanisms or "EDMG mechanisms"). For example, the legacy devices may include non-EDMG stations, which may be, for example, configured according to an IEEE 802.11-2016 Standard, and the like. For example, a non-EDMG station may include a DMG station, which is not an EDMG station.”), and 
wherein the PPDU includes a Golay sequence or a Golay complementary sequence (Fig. 6, step 602) in order to assist in acquisition of channel impulse response (Fig. 6, step 604).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Nikitin with MEINHERZ to incorporate the feature of: 
wherein the signal includes a physical lay protocol data unit (PPDU) of the 802.1lad or the 802.1lay, and wherein the PPDU includes a Golay sequence or a Golay complementary sequence in order to assist in acquisition of channel impulse response.
Nikitin and MEINHERZ and LOMAYEV are considered analogous arts as they disclose the use of wireless signal communication in conjunction with sensor devices (paragraph 0018 of LOMAYEV). Nikitin is similar to the instant application as it discloses the determination of multiple distances using a wireless sensor system to then determine a more accurate distance amongst the plurality of distances. Furthermore, Nikitin discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, the combination of Nikitin and MEINHERZ fails to specifically disclose: wherein the signal includes a physical lay protocol data unit (PPDU) of the 802.1lad or the 802.1lay and wherein the 802.PPDU includes a Golay sequence or a Golay complementary sequence in order to assist in acquisition of channel impulse response. Nikitin already discloses that it’s invention can operate on the IEEE 802.1 protocol. The additional features of claim 8 are known in the art when operating on the 802.1 protocol. These features are disclosed by LOMAYEV in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by LOMAYEV into the combination of the invention of Nikitin and MEINHERZ. The incorporation of such features would allow for correlation between the transmitted and received signal by utilizing the Golay sequences in the PPDU and would lead to a more accurate determination of the channel impulse response and would also allow the system to operate with other legacy systems. 

Regarding claim 16, the same cited section and rationale as claim 8 is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648